DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/19/2021 has been entered.

Response to Amendment
The Amendment filed 1/19/2021 has been accepted and entered. Accordingly, Claims 1, 11 and 15 have been amended. Claims 4 and 14 are canceled. 
Claims 1-3, 5-13 and 15-20 are pending in this application.       

Response to Arguments
Applicant’s arguments: see Pages 7 to 12 of the Amendment filed 1/19/2021, with respect to claims 1-3, 5-13 and 15-20, in conjunction with amendments “wherein the method further comprises: initializing a count value to 0; in response to receiving first uplink data from the user equipment, determining whether the first uplink data belongs to one of the at least one pending data and the at least one error data; in response to 

Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the method further comprises: initializing a count value to 0; in response to receiving first uplink data from the user equipment, determining whether the first uplink data belongs to one of the at least one pending data and the at least one error data; in response to determining that the first uplink data belongs to one of the at least one pending data and the at least one error data, incrementing the count value; in response to determining that the first uplink data does not belong to one of the at least one pending data and the at least one error data, resetting the count value to in response to determining that the count value reaching the predetermined number, determining that the predetermined number of 
	Hwang et al. (U.S. Patent Application Publication No. US 2018/0309544 A1), which is directed to wireless communication system; and teaches that a radio resource allocation based on semi-persistent scheduling adapted for a base station (BS) 20, periodically receiving a plurality of contiguous /consecutive uplink (UL) subframes data from a user equipment UE 10 based on SPS activation and wireless resource assignment to the user equipment; the base station (BS) 20 is performing a release SPS operation to cease the process of repeatedly receiving the PDSCH or PUSCH based on the SPS corresponding to the user equipment and, re-transmission of HARQ for the specific of uplink subframes data in response to consecutively/ contiguously receiving a predetermined number of specific uplink subframes data from the user equipment; the specific uplink subframes data consist of at least one pending data and at least one Cyclical Redundancy Check (CRC) error data, negative ACK or HARQ and, the specific subframes data consist of at least one pending data such as preamble/ header without the payload in the random access preamble;

	Li et al. (WIPO Patent Application Publication No. WO 2014/198059 A1), which is directed to Semi-Persistent Scheduling (SPS) of the Long Term Evolution (LTE) system; and teaches that the base station (eNB) is performing a termination SPS operation 

	Yuan et al. (U.S. Patent Application Publication No. US 2018/0042032 A1), which is directed to voice over LTE communication system; and teaches that step a, initializing a count value to 0; determining whether the first uplink data transmission burst belongs to the Cyclical Redundancy Check (CRC) error data and at least one pending data; step b incrementing the count value by one in response to determining that the first uplink subframes data belongs to the at least one pending data and the at least one error data; resetting the count value to 0 in response to determining that the first uplink subframes data does not belong to the at least one pending data and the at least one error data; determining that the consecutive SPS transmission subframes are consecutively received from the user equipment and, in response to the counter value being reaching/ equal to the predetermined number such as mBRExplicitReleaseAfter (para [0069]-[0072] Fig.2-&7A-B).
   
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the method further comprises: initializing a count value to 0; in response to receiving first uplink data from the user equipment, determining whether the first uplink data belongs to one of the at least one pending data and the at least one error data; in response to determining that the first uplink data belongs to one of the at least one pending data and the at least one error data, incrementing the count value; in response to determining that the first uplink data does not belong to one of the at least one pending data and the at least one error data, resetting the count value to in response to determining that the count value reaching the predetermined number, determining that the predetermined number of specific uplink data from the user equipment have been consecutively received by the base station” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414   

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414